47 F.3d 1170
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harold G. NORMAN, Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
No. 93-4208.
United States Court of Appeals, Sixth Circuit.
Jan. 17, 1995.

Before:  KEITH, JONES and MILBURN, Circuit Judges.
PER CURIAM:


1
The Secretary of Health and Human Services (the "Secretary") appeals the decision of Magistrate Judge James S. Gallas of the United States District Court for the Northern District of Ohio, Eastern Division, awarding disability benefits to Plaintiff-Appellee Harold G. Norman ("Norman").  For the reasons stated below, we AFFIRM.

I. Statement of the Case

2
Norman was born on May 22, 1933.  He has a seventh grade education and work experience as a construction worker and a supervisor in a rubber plant.  In July 1983, Norman injured his back while working as a construction worker.  He stopped working altogether in December 1988 when he was fifty-five years old.


3
Norman filed an application for disability insurance benefits on June 7, 1990, pursuant to 42 U.S.C. Secs. 416(i) and 423, alleging disability as of December 6, 1988.  The application was denied initially and upon reconsideration, at which time Norman requested a hearing before an Administrative Law Judge ("ALJ").  On September 6, 1991, testimony was taken from Norman and vocational expert Nancy J. Borgeson ("Borgeson").  On September 26, 1991, the ALJ held Norman was not disabled based on a finding Norman's impairment did not prevent him from performing past relevant work as a supervisor in a rubber plant.


4
Norman sought review of the ALJ's decision by the Appeals Council of the Department of Health and Human Services.  On May 4, 1992, the Appeals Council informed Norman by letter it found no basis on which to grant Norman's request for review.


5
On June 19, 1992, Norman filed a complaint in district court seeking judicial review of the decision pursuant to 42 U.S.C. Sec. 405(g).  After hearing oral argument, the magistrate judge reversed the ALJ in a memorandum opinion issued August 11, 1993, concluding that the Secretary's decision was not supported by substantial evidence and remanded the case for the award and calculation of disability insurance benefits.  The Secretary filed a motion to alter or amend the judgment which was denied on August 30, 1993.  This timely appeal from the judgment and denial of the motion to alter or amend judgment follows.


6
Having carefully considered the record and issues presented in the briefs and at oral argument, we find no error warranting reversal.  Therefore, we AFFIRM the decision of the Magistrate Judge James S. Gallas with respect to the award of benefits and REMAND to the Secretary for the calculation and payment of benefits.